Citation Nr: 1508726	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-30 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to Department of Veterans Affairs educational assistance benefits as part of the Veterans Retraining Assistance Program (VRAP).


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1993.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a hearing at the RO in June 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.  

During the June 2013 hearing, and as confirmed in a statement that same month, the Veteran revoked the Veterans of Foreign Wars of the United States (VFW) from representing him in this appeal.  And as he has not since appointed another representative, the Board is presuming that he is proceeding with this appeal without representation, so pro se, meaning representing himself and acting on his own behalf.  


FINDINGS OF FACT

1.  In June 2012, the Veteran was notified by VA that he was eligible to receive VRAP benefits for a full-time program of education or training.  

2.  Although he meets the basic eligibility requirements for VRAP benefits, he wants to enroll in a program of education or training as a part-time student, rather than as a full-time student, which is a requirement for VRAP benefits.  



CONCLUSION OF LAW

The criteria therefore are not met to receive VA educational assistance benefits under VRAP.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Generally, VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2014).  There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation here.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).  As will be discussed, this claim must be denied as a matter of law, and VA has no duty to notify or assist the Veteran in this appeal because no amount of notice or assistance could help substantiate this claim.  


II.  VRAP Benefits

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  The VRAP Program ended on March 31, 2014.  See http://benefits.va.gov/VOW/education.asp.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether he is eligible for VRAP benefits is warranted.

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  Participants did not receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation.  


During his June 2013 hearing before the Board, the Veteran pointed out that he had been approved for VRAP benefits.  But as to why he was not actually availing himself to these benefits, he explained that he was enrolled in an associate's degree program for several years and wanted to complete the program and eventually receive his bachelor's degree.  But because of his diagnosis of bipolar disorder, which has resulted in a permanent and total (i.e., 100 percent) service-connected disability rating, he cannot attend school on a full-time basis.  Rather, he can only take classes part-time and, therefore, should be granted an exception to the full-time basis requirement.  See the June 2013 Board hearing transcript.  

Unfortunately, however, there is no such exception allowing the Board to grant his appeal.  His claim for VRAP benefits resultantly must be denied.  He readily admits to pursuing a program of study that is less than full-time.  And as has been explained, VRAP benefits are authorized under the VOW to Hire Heroes Act of 2011 for certain education programs and were authorized only for full-time programs.  VRAP participants must have enrolled in a VA-approved program of education offered by a community college or technical school, and the program must have been a full-time program.  There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for just part-time enrollment.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to VRAP benefits must be denied.

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits in the circumstance presented.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board does not have authority to grant benefits simply because it might perceive the result to be inequitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  



ORDER

Entitlement to VA educational assistance benefits under the VRAP is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


